DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments were received on 2/16/22.  Claims 1, 3-8, 10-17, 19, and 20 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 1, 3-8, 10-17, 19, and 20 are rejected under 35 U.S.C. 101.
Claims 1, 3-8, 10-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaps et al. (US 2015/0348591), and further in view of Lee et al. (US 2015/0007192) and King et al. (US 2004/0158432).

	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  1, 3-8, 10-17, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Step 2A, Prong One asks: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? See MPEP 2106.04 Part I. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  See MPEP 2106.04(a).
With respect to claims 1, 8, and 17, the limitation of “weighting, according to a set of factors, each term in a first set of terms, a term in the first set of terms comprising a portion of the first set of significant sensor data”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “weighting” in the context of this claim encompasses the user manually favoring certain terms. Similarly, the limitation of “identifying, by comparing a vector representation of the weighted first set of terms with each of a set of vector representations of weighted sets of terms, each weighted set of terms representing a sample event of a sample motion detection motion detection event type, a first set of critical variables describing the first event and a first motion detection motion detection event type of the first event”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “identifying” in the context of this claim encompasses the user mentally comparing a list of terms to choose important words. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The limitation of “classifying, within the sensor equivalence ontology responsive to determining that the first motion detection motion detection motion detection event type is the same as the second motion detection motion detection motion detection event type, the first sensor in the first IoT device and the second sensor in the second IoT device to be different variants of a class of sensors that is configurable to sense the first motion detection motion detection motion detection event type”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “classifying” in the context of this claim encompasses the user mentally deciding on an appropriate class for the sensor.
At step 2a, prong two, this judicial exception is not integrated into a practical application.  Claim 17 recites a processor to execute the operations, however, this is recited as a high-level of generality (i.e., as a generic processor performing a generic computer function of “collecting”, “extracting”, and “adding” (storing) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannon provide an inventive concept.

	With respect to “collecting, at a server system managing a set of IoT devices, a first set of sensor data from a first sensor in a first IoT device and a second set of sensor data from a second sensor in a second IoT device”, the courts have found limitations directed towards data gathering to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II).  “receiving or transmitting data over a network.”
	With respect to “extracting … a … set of significant sensor data”, the courts have found limitations directed towards extracting data to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II).  “Electronically scanning or extracting data.”
With respect to “adding … a … relationship”, the courts have found limitations directed towards storing to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II).  “electronic recordkeeping” and “storing and retrieving information in memory.”

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

	With respect to claims 3-7, 10-14, 19, and 20, the limitations are directed towards wherein statements that further device the data of claims 1, 8, and 17.  This does not provide significantly more than the above-identified judicial exception.

With respect to claims 15 and 16, the limitations are directed towards storing program instructions of claim 8.  The courts have found limitations directed towards storing to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II).  “electronic recordkeeping” and “storing and retrieving information in memory.”

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaps et al. (US 2015/0348591), and further in view of Lee et al. (US 2015/0007192) and King et al. (US 2004/0158432).

With respect to claim 1, Kaps teaches a computer-implemented method comprising: 
collecting, at a server system managing a set of IoT devices, a first set of sensor data from a first sensor in a first IoT device and a second set of sensor data from a second sensor in a second IoT device (Kaps, pa 0191, collect data from sensors & pa 0275, combining sensor data from multiple sensors to detect events); 
extracting, using a statistical model separating the first set of sensor data into a first signal component and a first noise component (Kaps, pa 0195, noise may be filtered from the motion capture data before sending), a first set of significant sensor data from the first set of sensor data, the first set of significant sensor data comprising the first signal component (Kaps, pa 0266, sensor data from multiple users with at least some of the sensors may be utilized by any computer such as computer 101 to determine if the acceleration 2511 is observed by multiple sensors, even if slightly time shifted based on location and time to determine that an earthquake has potentially occurred. & pa 0267, Computer 101 may also scan media from one or more servers to confirm the event.), the first set of sensor data including data of a first event, the first set of significant sensor data representing the first event (Kaps, pa 0268, In FIG. 25, Sensor 2503 provides the time and location 2513 of the user, which may be correlated with the sensor data 2511 And 2512. This time and location data may be used in the searches of servers 2530 And 2540 for media that may confirm the event, for example within predefined thresholds for time and location, and optionally based on event type. One or more embodiments may group sensor data and media by time and location to determine if there are correlated clusters of information that represent events at a consistent time and location.); 
weighting, according to a set of factors, each term in a first set of terms, a term in the first set of terms comprising a portion of the first set of significant sensor data (Kaps, pa 0270, For example, the first message 2611 contains the keyword 2621 from table 2620. The weights of the keywords for each event are added, generating event scores 2630. & pa 0275, One or more embodiments may assign different weights to individual events based on their sensor data for example, and use weighted sums rather than raw counts compared to threshold values to detect events.); 
identifying, by comparing a vector representation of the weighted first set of terms with each of a set of vector representations of weighted sets of terms (Fig. 26 & pa 0270, event 2601 is observed by several users that send tweets about the event; these tweets are available on server 2610. The system scans these tweets (potentially using event times and locations as well to limit the search) and identifies three messages containing keywords. For example, the first message 2611 contains the keyword 2621 from table 2620. The weights of the keywords for each event are added, generating event scores 2630.), each weighted set of terms representing a sample event of a sample motion detection event type (Kaps, pa 0266, In the example of FIG. 25 the mobile device 101 is configured to scan for a set of event types, including but not limited to earthquake events for example. Earthquake event detection includes comparison of sensor data to a sensor earthquake signature 2520, and comparison of media information to a media earthquake signature 2550. Embodiments may use any desired signatures for one or more events. Sensor data signatures for events used by one or more embodiments may include for example, without limitation, sensor values exceeding one or more thresholds or falling into or out of one or more ranges, trends in values exceeding certain thresholds for rates of change, and combinations of values from multiple sensors falling into or out of certain multidimensional ranges.), a first set of critical variables describing the first event (Kaps, pa 0275, The average speed metric used in FIG. 30 is for illustration; one or more embodiments may calculate any desired aggregate metrics from multiple sensor data feeds, and may use these metrics in any desired manner to detect and characterize events & combining sensor data from multiple sensors to detect events) and a first motion detection event type of the first event (Kaps, pa 0270, The text analysis of text messages and postings in FIG. 25 uses a simple media signature for an event based on the appearance of selected keywords. One or more embodiments may employ any text processing or text analysis techniques to determine the extent to which a textual information source matches an event signature. … In this example the "Jump" event has the highest score, so the system determines that this is the most likely event); 
extracting, using the statistical model, a second set of significant sensor data from the second set of sensor data, the second set of significant sensor data comprising a second signal component of the second set of sensor data (Kaps, pa 0275, When the system detects an abrupt increase 3020 in the average speed of users in an area, it determines that a "major incident" 3030 has occurred at that local area), the second signal component separated from a second noise component of the second set of sensor data by the statistical model (Kaps, pa 0195, noise may be filtered from the motion capture data before sending), the second set of sensor data including data of a second event, the second set of significant sensor data representing the second event (Kaps, pa 0275, analyze individual sensor data to determine individual events); 
weighting, according to the set of factors, each term in a second set of terms, a term in the second set of terms comprising a portion of the second set of significant sensor data (Kaps, pa 0275, One or more embodiments may assign different weights to individual events based on their sensor data for example, and use weighted sums rather than raw counts compared to threshold values to detect events.); 
identifying a second set of critical variables describing the second event and a second motion detection event type of the second event (Kaps, pa 0275, analyze individual sensor data to determine individual events, cluster the number of individual events by time and location, and then calculate an aggregate metric for each cluster to determine if an overall event has occurred. & combining sensor data from multiple sensors to detect events).
Kaps doesn't expressly discuss identifying, by comparing a vector representation of the weighted first set of terms with each of a set of vector representations of weighted sets of terms, each weighted set of terms representing a sample event of a sample motion detection event type, a first set of critical variables describing the first event and a first motion detection event type of the first event; adding, to a sensor equivalence ontology classified by motion detection event type, a first relationship between the first set of critical variables and the first motion detection event type; identifying, by computing a cosine of an angle between a vector representation of Page 2 of 17 Trim et aL -- A pication No. 16/734,041: Atorney Docket No. P201805774US1the weighted second set of terms and each of the set of vector representations of weighted sets of terms, a second set of critical variables describing the second event and a second motion detection event type of the second event; adding, to the sensor equivalence ontology, a second relationship between the second set of critical variables and the second motion detection event type; and classifying, within the sensor equivalence ontology responsive to determining that the first motion detection event type is the same as the second motion detection event type, the first sensor in the first IoT device and the second sensor in the second IoT device to be different variants of a class of sensors that is configurable to sense the first motion detection event type.
Lee teaches collecting, at a server system managing a set of IoT devices, a first set of sensor data from a first sensor in a first IoT device and a second set of sensor data from a second sensor in a second IoT device (Lee, pa 0100, The resource management processor 250 receives the property information of the sensors from the sensors (S220). The resource management processor 250 registers the sensors transmitting the property information. Further, the resource management processor 250 transmits the received property information of the sensors to the ontology agent 220 (S230).); 
extracting, using a statistical model, a first set of significant sensor data from the first set of sensor data, the first set of sensor data including data of a first event, the first set of significant sensor data representing the first event (Lee, pa 0101, The ontology agent 220 converts the received property information of the sensors into the resource instance data depending on the resource ontology schema stored in the data storage processor 240. Further, the ontology agent 220 stores the converted resource instance data in the data storage processor 240 (S240).);
identifying a first set of critical variables describing the first event (Lee, pa 0056, The resource management processor 250 communicates with the resources through a communication means. When the dynamic change factors (for example, when new resources are installed, when locations of the existing resources are changed, and the like) occur, the resource management processor 250 recognizes the dynamic change in the resources and informs the ontology agent 220 of the changed resources.)
adding, to a sensor equivalence ontology classified by motion detection event type (Lee, pa 0040, dynamic resource management architecture (for example, autonomous resource subscription (ARS) architecture) based on the community ontology. For example, the ARS architecture is architecture to allow a system to dynamically allocate or release resources to or from communities to be suited to a goal of communities, when properties of resources included (allocated) in the communities are changed or new resources are added under the globally opened environment.), a first relationship between the first set of critical variables and the first motion detection event type (Lee, pa 0073-0075, The community instance definition module 210 may allow the user or the applications to specify (write) basic property information of communities for dynamic resource management… The basic template uses the properties of communities to be generated as input parameters to define the community instances based on a logic operation between the input parameters & pa 0102, Based on process S250, the ontology data interference processor 230 may determine whether the generated resource instances correspond to any of the stored community instances. & pa 0086-0087, the ontology agent 220 may generate the resource instances for the corresponding sensors at the changed location and store the generated resource instances in the data storage processor… the new ontology class may be defined or the previously defined ontology classes may be connected and used. Examiner Note: the community instance represents the event in the ontology because it describes the data that corresponds to a given event);
extracting, using the statistical model, a second set of significant sensor data from the second set of sensor data, the second set of sensor data including data of a second event, the second set of significant sensor data representing the second event (Lee, pa 0101, The ontology agent 220 converts the received property information of the sensors into the resource instance data depending on the resource ontology schema stored in the data storage processor 240. Further, the ontology agent 220 stores the converted resource instance data in the data storage processor 240 (S240).); 
identifying a second set of critical variables describing the first event (Lee, pa 0056, The resource management processor 250 communicates with the resources through a communication means. When the dynamic change factors (for example, when new resources are installed, when locations of the existing resources are changed, and the like) occur, the resource management processor 250 recognizes the dynamic change in the resources and informs the ontology agent 220 of the changed resources.)
adding, to the sensor equivalence ontology, a second relationship between the second set of critical variables and the second motion detection event type (Lee, pa 0102, Based on process S250, the ontology data interference processor 230 may determine whether the generated resource instances correspond to any of the stored community instances. Examiner Note: the system of Lee collects and analyzes data over time, thus receives several sets of sensor data that is stored); 
classifying, within the sensor equivalence ontology responsive to determining that the first motion detection event type is the same as the second motion detection event type (Lee, pa 0084, the apparatus 200 for managing a resource determines whether the resources in the changed state match any of the community instances. Examiner Note: ontology with community instances are analyzed for property data that matches that of the new resource data), the first sensor in the first IoT device and the second sensor in the second IoT device to be different variants of a class of sensors that is configurable to sense the first motion detection event type (Lee, Fig. 8, ontology in data storage processor & pa 0084-0085, classifying a resource instance R2 under community instance C1 with resource instance R1 & pa 0110, it is possible to generate communities by grouping resources (for example, sensor) according to the goal or the condition using the semantic ontology method for the user to easily use the resources and dynamically manage the resources based on the communities).  
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Kaps with the teachings of Lee because it provides defined resources suited towards a specific goal of services for easy use by users (Lee, pa 0005).
Kaps in view of Lee doesn't expressly discuss identifying, by comparing a vector representation of the weighted first set of terms with each of a set of vector representations of weighted sets of terms, each weighted set of terms representing a sample event of a sample motion detection event type, a first set of critical variables describing the first event and a first motion detection event type of the first event; and identifying, by computing a cosine of an angle between a vector representation of Page 2 of 17 Trim et aL -- A pication No. 16/734,041: Atorney Docket No. P201805774US1 the weighted second set of terms and each of the set of vector representations of weighted sets of terms, a second set of critical variables describing the second event and a second motion detection event type of the second event.
King teaches identifying, by comparing a vector representation of the weighted first set of terms (King, pa 0057, process the scaled differences to generate a process unit vector) with each of a set of vector representations of weighted sets of terms, each weighted set of terms representing a sample event of a sample motion detection event type  (King, pa 0058, process the scaled library vectors to generate library unit vectors), a first set of critical variables describing the first event and a first motion detection event type of the first event (King, pa 0060, calculate a cosine of the process unit vector and library unit vector to determine an angle and a match that indicates abnormal behavior); 
identifying, by computing a cosine of an angle between a vector representation ofPage 2 of 17 Trim et aL -- A pication No. 16/734,041: Atorney Docket No. P201805774US1 the weighted second set of terms and each of the set of vector representations of weighted sets of terms, a second set of critical variables describing the second event and a second motion detection event type of the second event (King, pa 0021, the processing system is configured to store the process vector as a new one of the library vectors and associate an abnormal operation with the new library vector in response to an unknown classification. & pa 0060, calculate a cosine of the process unit vector and library unit vector to determine an angle and a match that indicates abnormal behavior); and 
classifying, within the sensor equivalence ontology responsive to determining that the first motion detection event type is the same as the second motion detection event type (King, pa 0061-0064, classification control classifies the deviation if there is a match within the library for the vector).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Kaps in view of Lee with the teachings of King because it can classify conditions that are not exactly known (King, pa 0005-0006).

With respect to claim 3, Kaps in view of Lee teaches the computer-implemented method of claim 1, wherein the first set of significant sensor data comprises sensor data occurring with less than a threshold frequency (Kaps, 0234, the computer may accept selection criteria for a metric 2010 of interest associated with the motion analysis data or event data of the sequence of events…a user may provide criteria such as metrics 2010 exceeding a threshold, or inside a range, or outside a range, as 2011).  

With respect to claim 4, Kaps in view of Lee teaches the computer-implemented method of claim 1, wherein the first set of significant sensor data comprises sensor data collected at fewer than a threshold number of sensors within a predetermined time range (Kaps, 0234, the computer may accept selection criteria for a metric 2010 of interest associated with the motion analysis data or event data of the sequence of events…a user may provide criteria such as metrics 2010 exceeding a threshold, or inside a range, or outside a range, as 2011).  

With respect to claim 5, Kaps in view of Lee teaches the computer-implemented method of claim 1, wherein a factor in the set of factors comprises a sensor data frequency factor (Kaps, pa 0195).  

With respect to claim 6, Kaps in view of Lee teaches the computer-implemented method of claim 1, wherein a factor in the set of factors comprises a collection data frequency factor (Kaps, pa 0198, The data capture rate may be high and if so, there are significant amounts of data that is being captured).  

With respect to claim 7, Kaps in view of Lee teaches the computer-implemented method of claim 1, wherein a factor in the set of factors comprises a data length normalization factor (Kaps, pa 0233).

	With respect to claims 8 and 10-14, the limitations are the same as claims 1-7, in the form of a computer usable program product, and are rejected for the same reasons.
With respect to claim 15, Kaps in view of Lee teaches the computer usable program product of claim 8, wherein the stored program instructions are stored in the at least one of the one or more storage media of a local data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system (Lee, Fig. 1 & pa 0154, mobile device, network, server database).
With respect to claim 16, Kaps in view of Lee teaches the computer usable program product of claim 8, wherein the stored program instructions are stored in the at least one of the one or more storage media of a server data processing system, and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (Lee, Fig. 1 & pa 0154, mobile device, network, server database).

	With respect to claims 17 and 18-20, the limitations are the same as claims 1-4, in the form of a computer system, and are rejected for the same reasons.

	
Response to Arguments
Rejections under 35 U.S.C. 101
Applicant's arguments filed 9/23/21 have been fully considered but they are not persuasive. Applicant argues that “extracting, using a statistical model separating the first set of sensor data into a first signal component and a first noise component, a first set of significant sensor data from the first set of sensor data” and “identifying, by comparing a vector representation of the weighted first set of terms with each of a set of vector representations of weighted sets of terms… a first set of critical variables describing the first event and a first motion detection motion detection event type of the first event” because these are not capable of practically being performed in the mind and involve a more complicated analysis.  The Examiner respectfully disagrees.  The “extracting” limitation is interpreted as data gathering because it is merely determining significant sensor data from a first set of sensor data.  The use of a statistical model only adds to the data gathering by determining appropriate data to gather.  The courts have stated that such data gathering is insignificant extra-solution activity and does not amount to an inventive concept (See 2106.05(g)).  Further, the “identifying” step is part of the mental process because, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  The user can mentally observe, by comparing terms from the collected data, important terms describing the event.  Accordingly, the claim recites an abstract idea.

Applicant argues that the claim as a whole integrates the recited judicial exception into a practical application because motion detection motion detection event type data is constructed for the sensor equivalence ontology and the resulting ontology is used to classify sensor data into an motion detection motion detection event type and thus provides an improvement to the functioning of computers.  The Examiner respectfully disagrees.  Applicant must specifically be able to show improvement in the functionality of the computer itself.  Organizing data to form a sensor ontology and an intended use of the sensor ontology does not represent such a technical solution that would amount to an inventive concept.  Here, the claimed improvement is constructing motion detection event type data for the sensor equivalence ontology and using the resulting ontology to classify sensor data into an motion detection event type.  However, the claim merely uses the computer as a tool to process the information (“… the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools” see: Electric Power Group).
	
Rejection under 35 U.S.C. 103
	Applicant argues that the references fail to teach “identifying, by comparing a vector representation of the weighted first set of terms with each of a set of vector representations of weighted sets of terms, each weighted set of terms representing a sample event of a sample motion detection event type, a first set of critical variables describing the first event and a first motion detection event type of the first event and adding, to a sensor equivalence ontology classified by motion detection event type, a first relationship between the first set of critical variables and the first motion detection event type.”  Applicant states that Kaps fails to teach a motion detection event type by comparing vector representations of the weighted sets of terms.  King was cited to show identifying variables by “comparing a vector representation.”  However, Kaps was reviewed and determined to teach this comparison because a list of terms are evaluated to determine a match in order to classify the data (Kaps, Fig. 26 & pa 0270).  A vector representation appears to be terms extracted from the sensor data, therefore, the terms of Kaps seem to be the same.  Lee was cited to show the “adding” limitation, as Lee discusses the addition of relationships upon changes in the system (Lee, pa 0040).  Therefore, the claim remains rejected under 35 U.S.C. 103.
	Applicant argues that Lee fails to teach “a sensor equivalence ontology classified by motion detection event type” or “an ontology storing a relationship between the first set of critical variables and the first motion detection event type” because Lee does not disclose motion detection.  Kaps is clear that the data can include motion capture data (pa 0154).  The claim merely labels the event type as motion detection event type.  It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Kaps in view of Lee and King to include a motion detection event type because such data can provide useful event data (pa 0021).
	Applicant argues that King fails to specify a motion detection event type.  As discussed above, Kaps discloses such teachings and the 35 U.S.C. 103 rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lecue et al (US 2019/0065987) and Cheng et al. (US 8,995,717).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169